DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "the second effective channel" and “the first effective channel” in lines 7 and 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (hereinafter “Cho”), US Pub. No. 2020/0027939.
Regarding claim 1, Cho teaches a display device comprising a pixel circuit including a driving element for driving a light emitting element (fig. 1), the driving element including: an active pattern including first and second effective channels and different lengths of a current path (active pattern 130; fig. 4, [0012]), wherein a branch point, at which the second effective channel branches from the first effective channel, is located in the driving element (fig. 4, active pattern 130 and branches off of active pattern [0102-0124]), and wherein the length of the second effective channel is shorter than the length of the first effective channel ([0012]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (see above) in view of Choi et al. (hereinafter “Choi”), US Pub. No. 2018/0218684.
Regarding claim 12, Cho teaches a display device (fig. 1), comprising: a pixel circuit including a transistor for driving a light emitting element (figs. 1, 4), the transistor including: a first active pattern that is bent at least one in a channel region of the driving element (fig. 4, active pattern 130), wherein a branch point, at which the second effective channel branches from the first effective channel, is located in the transistor (fig. 4, [0102-0120]).
Cho fails to explicitly teach a second active pattern branching from the first active pattern in the channel region of the transistor, the second active pattern having a shorter length than the first active pattern.
However, in the same field of endeavor, Choi teaches a display device including a first and second active pattern wherein the second active pattern is shorter than the first active pattern (see fig. 5, second active pattern ACT2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Cho to include the feature of Choi. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with improved display quality (Choi, [0006]).

Allowable Subject Matter
Claims 2, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of 
Claims 3-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art teaches the specific elements comprising the specific combination included in independent claim 3.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. See rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622